Montgomery, J.
(concurring). It is the contention of defendant that the ordinance in question is unreasonable, and that for this reason it should not be enforced. That there is a limitation upon the power of a municipal legislative body, which the courts have the right to enforce, and that an ordinance which is unreasonable in its terms is beyond the power of such legislative body to enact, is well settled. There can be no doubt, either, that where, upon the face of the ordinance, it is shown to be unreasonable, the question which the courts have to determine becomes purely a question of law. But that is not this case. In the present case the contention is that the ordinance is unreasonable, as shown by the testimony of the facts and circumstances; in other words, that, although the court would not be able to say on the face of the ordinance that it is unreasonable, yet because of the existence of certain facts, which it is claimed the testimony establishes in the case, the court should hold that the ordinance is unreasonable. These facts are not facts of which the court can take judicial notice, but are facts claimed to be proven in the case; and the question is, Who is to determine these facts ? It may be conceded that the authori*690ties are not agreed upon the question, and it becomes necessary to look somewhat to the reason of the rule.
The rule is stated in 1 Dillon, Mun. Corp. (4th Ed.) § 327, as follows:
“Whether an ordinance be reasonable and consistent with the law or not is a question for the court, and not the jury, and evidence to the latter on this subject is inadmissible. But in determining this ^question the court will have regard to all the circumstances of the particular city or corporation, the object sought to be attained, and the necessity which exists for the ordinance.”
This statement of the law is strictly accurate if it be limited to cases in which the question depends upon facts of which the court may take judicial cognizance. But there are cases which go further, and hold that, where the question of reasonableness depends upon facts, while it may be competent for the court to take testimony as to these facts, and to take them into consideration in determining the validity of the ordinance, the question is in no case a question for the jury; in other words, that it is to be determined as a question of law, and not as a question of fact. One of the strongest cases supporting this view is that of Illinois Central R. Co. v. Whittemore, 43 Ill. 420 (92 Am. Dec. 138). In that case it was said:
“It was proper to admit testimony, as was done; but, either with or without this testimony, it was for the court to say whether the regulation was reasonable, and therefore obligatory upon the passengers. The necessity of holding this to be a question of law, and therefore within the province of the court to settle, is apparent from the consideration that it is only by so holding that fixed and permanent regulations can be established. If this question is to be left to juries, one rule would be applied, by ■them today and another tomorrow. In one trial a railway would be held liable, and in another, presenting the same question, not liable. Neither the companies nor passengers would know their rights or their obligations.”
The reason assigned in this opinion appears to be the one upon which the rule rests so far as it has been adopted, viz., the idea that when, in a particular case, an ordinance is *691determined to be unreasonable, that determination will control in all future cases that may arise under the ordinance, whether the question arises between the same parties or mot. If the reason of the rule fails, the rule should fail. It is certainly anomalous to hold that A. may be concluded in a proceeding between B. and C., to which A. is not a party, when that judgment rests upon a determination by some one of a question of fact. The whole realm of adjudicated cases may be searched in vain for another instance of this character. The very reason upon which the rule rests refutes the rule. So far from its being true that, in a proceeding depending upon a question of fact, future litigants should be finally concluded, the exact reverse is true, and an ordinance which may be declared, upon a certain state of facts proven to the court or jury, to be invalid in a proceeding depending between A. and B. in which there may be involved a trifling amount, cannot be held to conclude C., who may have vested rights to the amount of thousands or millions of dollars. To illustrate : Suppose in an action between third parties it had been determined that the original franchise granted to this defendant was invalid as wholly unreasonable; can the vested rights of this corporation be said to have been ■divested in a proceeding to which it was not a party ? Such a proposition shocks the sense of justice, and fortunately we are not without authorities which have a direct bearing upon this question.
In the case of Pennsylvania R. Co. v. Mayor, etc., of Jersey City, 47 N J. Law, 286, a proceeding was commenced for the purpose of having an ordinance of the city declared invalid as unreasonable, and it was said:
“This proceeding in error seeks the abolition of this ordinance in toto, and, as a whole, it is plainly not open to the imputation of unreasonableness. Its scope is to put upon a proper footing the use of railroad trains within the municipal bounds, and there is no pretense that it presses unduly upon any of such companies, except that it harasses the plaintiff in error in passing its numerous trains *692across three certain streets near its terminal depot. But, conceding this allegation to be true, that the business of' the plaintiff in error at this particular locality is by that ordinance unreasonably embarrassed and burthened, such a vice in the by-law would not render it generally, but only specially, inefficacious; that is, the court would not vacate the entire ordinance, but merely refuse to put it in effect in that part of it that was thus unreasonable.”
And a somewhat analogous question has arisen in the federal courts. As is well understood, the federal courts have held that, under the fourteenth amendment, a statute of a State regulating freight or passenger charges may, if' it be unreasonable in its terms, be held unconstitutional and void in its application to a particular case. But the Federal Supreme Court has held, as we shall see, that the determination of this question in a particular, case does not conclude the question for all time as between parties standing in a different relation to the public authorities. This is well illustrated in the case of Smyth v. Ames, 169 U. S. 466 (18 Sup. Ct. 418). That was a casein chancery, and the question of the reasonableness of the statute as. applied to the complainant was determined upon a full review of all the facts of the case. It was held that the statute, as applied to then conditions, was unreasonable. But it is significant that in the very case the court fully approve of the provision in the decree of the circuit court that the defendants, members of the board of transportation, might, “when the circumstances have changed so. that the rates fixed in the said act of 1893 [Acts Neb. 1893, p. 164, chap. 24] shall yield to the said companies reasonable compensation for the services aforesaid,” apply to the-court by bill or otherwise, as they might be advised, for a further order in that behalf. If, then, it is possible that, as between the same parties who have litigated the reasonableness of a statute (or ordinance), the question may again be opened as a question of fact, how much more-may it .be said that, as between strangers to that litigation, the judgment depending upon a question of fact has. not concluded them.
*693In the case of Brooklyn Crosstown R. Co. v. City of Brooklyn, 37 Hun, 416, it was said:
“The validity of every ordinance or by-law of a corporation which is not passed in strict compliance with statutory delegation of power depends upon its reasonableness, * * * and hence that point [the reasonableness of the ordinance] was a proper subject for judicial examination as a question of fact.”
If, then, there is involved in the case a question of fact, how shall that question be determined ? As I have endeavored to show, the reason assigned by some of the authorities why it should not be a question for the jury is a wholly insufficient one. Worse than that, it is a false reason, which leads to erroneous and unjust results. We are not wanting, however, in authority which sustains the rule which I have foreshadowed. In Clason v. City of Milwaukee, 30 Wis. 316, it was said:
“It is impossible for the court to determine whether or not the ordinance is reasonable and proper, in view of the object sought to be accomplished, without some evidence upon the subject. And we cannot see that it is a violation of any principle to submit these questions of fact to a jury as in other cases.”
This case was followed by the case of City of Austin v. Cemetery Ass’n, 87 Tex. 330 (28 S. W. 528, 47 Am. St. Rep. 114), in which it was held that it is incumbent upon a party who alleges the invalidity of an ordinance as unreasonable to aver and prove the facts which make it so; that, if the facts be controverted, they must be determined by the jury; but that whether the facts relied upon show the ordinance to be unreasonable or not is a question for the court.
So, in State v. Boardman, 93 Me. 73 (44 Atl. 118, 46 L. R. A. 750), it was said:
“ It is true that the question of the reasonableness of a by-law is for the determination of the court, and this conclusion does not take away from the court the determination of the question. Certain facts will have to be passed *694upon by the jury. But the standard upon the question of the reasonableness or otherwise of the by-law is established: by the court.”
In Chicago & Grand Trunk R. Co. v. Wellman, 143 U. S. 339 (12 Sup. Ct. 400), the question of the reasonableness of a statute fixing the maximum rate at two cents, per mile was involved. It was said:
“If the validity of such a law in its application to a particular company depends upon a question of fact as to itséffect upon the earnings, may not the court properly leave-that question to the jury, and decline to assume that the effect is as claimed ? There can be but one answer to these questions. ”
The invalidity of the ordinance in the present case-depended upon the ability of the defendant to establish certain facts. This it undertook to do. The case was-tried without a jury. The trial judge, however, stood in-the position of a jury. He found as a fact that the ordinance was not unreasonable. It was then within the-province of the defendant’s counsel to call for a more specific finding of facts. This they failed to do. Doubtless better-practice would have' been to have had a specific finding upon the particular facts which are claimed to show the invalidity of the ordinance. But the record is not so made up. In my view, unless we are able to say that the-, testimony all tends in one direction, and that is to show the unreasonableness of the ordinance, the plaintiff in certiorari has not put itself in position to review the-decision of the trial judge. As I do not find the testimony-all one way, I think the judgment should be affirmed.